Title: From George Washington to Myles Cooper, 15 December 1773
From: Washington, George
To: Cooper, Myles



Revd Sir,
Mount Vernon Decr 15th 1773.

The favourable account you was pleas’d to transmit me of Mr Custis’s conduct at College, gave me very great satisfaction; & I hoped to have felt an increase of it by his continuance at that place under a Gentleman so capable of instructing him in every branch of useful knowledge, as you are: but these hopes are at an end; & at length, I have yielded, contrary to my judgment, & much against my wishes, to his quitting College; in order that he may enter soon into a new scene of Life, which I think he would be much fitter for some years hence, than now; but having his own inclination—the desires of his mother—& the acquiescence of almost all his relatives, to encounter, I did not care, as he is the

last of the family, to push my opposition too far; & therefore have submitted to a Kind of necessity.
Not knowing how his expences at College &c. may stand, I shall be much obliged to you for rendering me an account of them. You will please to charge liberally for your own particular attention to Mr Custis; & sufficiently reward the other Gentlemen who were engaged in the same good offices. If the money I left with you is insufficient to answer these purposes please to advise me thereof, & I will remit the deficiency. I am very sorry it was not in my power to see you, whilst you were in these parts. I thank you very sincerely, Sir, for your polite regard to Mr Custis, during his abode at College, & through you beg leave to offer my acknowledgments in like manner to the Professors &c., & with very great esteem & regard, am Revd Sir, Your mot Obt humble Servt

G: Washington

